Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:

2.	Claims 1-14 are pending in this Office Action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/13/2019, and 06/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an access count detection module , configured for detecting access counts”, “a first user data determination module, configured for determining a first user data set”, “a security level determination module, configured for obtaining a second security level“, “a re-encoding module, configured for re-encoding the first user data set”.

PP193761US-5-data obtained by encoding with an erasure coding algorithm of a first security level; a first user data determination module, configured for determining a first user data set whose access count in the cloud storage resource pool meets a preset condition; a security level determination module, configured for obtaining a second security level according to attribute information of the cloud storage resource pool, wherein the attribute information includes the first security level and an increment for security step, and the second security level has a security step greater than that of the first security level; a re-encoding module, configured for re-encoding the first user data set with an erasure coding algorithm of the second security level to obtain re-encoded first user data sets.“ Fig. 4 and Fig. 5 also teaches these modules however there is no mention of specific structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

“an access count detection module , configured for detecting access counts”, “a first user data determination module, configured for determining a first user data set”, “a security level determination module, configured for obtaining a second security level“, “a re-encoding module, configured for re-encoding the first user data set” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Specification teaches “a device for improving data storage security, including: an access count detection module , configured for detecting access counts of user data sets in a cloud storage resource pool, where the user data sets in the cloud storage resource pool are PP193761US-5-data obtained by encoding with an erasure coding algorithm of a first security level; a first user data determination module, configured for determining a first user data set whose access count in the cloud storage resource pool meets a preset condition; a security level determination module, configured for obtaining a second security level according to attribute information of the cloud storage resource pool, wherein the attribute information includes the first security level and an increment for security step, and the second security level has a security step greater than that of the first security level; a re-encoding module, configured for re-encoding the first user data set with an erasure coding algorithm of the second security level to obtain re-encoded first user data sets.“ Fig. 4 and Fig. 5 also teaches these modules.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-14 are rejected under 35 USC 103 as being obvious over US 2017/0091032 issued to Peake (Applicant IDS) in view of US 2011/0029840 issued to Ozzie et al. (Ozzie).
(Peake: Fig. 12, ¶ 0048 – teaches dispersed storage error encoding of data while ¶ 0036 – teaches the dispersed storage error encoding parameters may further include slicing information (e.g., the number of encoded data slices that will be created for each data segment) and/or slice security information (e.g., per encoded data slice encryption, compression, integrity checksum, etc.)), comprising: detecting access counts of user data sets in a cloud storage resource pool (Peake: Fig. 13, ¶ 0050 – generating additional encoded data slices for a frequently accessed set of encoded data slices), determining a first user data set whose access count in the cloud storage resource pool (Peake: Fig. 1 (dispersed or distributed network (DSN))) meets a preset condition (Peake: ¶ 0050 – whether a frequency of access to a set of encoded data slices exceeds a frequently accessed threshold); obtaining a second security level according to attribute information of the cloud storage resource pool, wherein the attribute information includes the first security level and an increment for security step (Peake: ¶ 0051 – generates one additional encoded data slice when the frequency of access exceeds the threshold by 10%-20% and the cost analysis supports the expansion. As another example, the computing device generates two additional encoded data slices when the frequency of access exceeds the threshold by 20%-40% and the cost analysis supports the expansion. As yet another example, the computing device generates three additional encoded data slices when the frequency of access exceeds the threshold by 40% or more (here increasing the number of additional encoded slices is interpreted as an increment for security step)), and the second security level has a security step greater than that of the first security level (Peake: ¶ 0051 – additional encoded data slices); and re-encoding the first user data set with an erasure coding algorithm of the second security level to obtain re-encoded first user data sets (Peake: Fig. 13, ¶ 0051, ¶ 0052 – generates a number of additional encoded data slices for the set based on the access amount and stores the number of additional encoded data slices in a number of additional storage units). 
Peake however does not explicitly teach where the user data sets in the cloud storage resource pool are data obtained by encoding with an erasure coding algorithm of a first security level; 
Ozzie however explicitly teaches where the user data sets in the cloud storage resource pool are data obtained by encoding with an erasure coding algorithm of a first security level (Ozzie: Figure 4 – receiving a storage request for data file while select nodes for storing erasure coding fragments and perform erasure coding on the data file and store erasure coded fragments in the selected nodes);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Peake in view of Ozzie to teach where the user data sets in the cloud storage resource pool are data obtained by encoding with an erasure coding algorithm of a first security level. One would be motivated to do so as after receiving a storage request for data file select nodes for storing erasure coding fragments and perform erasure coding on the data file and store erasure coded fragments in the selected nodes (Ozzie: Figure 4).

As per claim 2, the modified teaching of Peake teaches the method for improving data storage security according to claim 1, wherein detecting access counts of user data sets in a cloud storage resource pool comprises: periodically detecting access counts of user data sets in the cloud storage resource pool; determining a first user data set whose access count in the cloud storage resource pool meets a preset condition comprises: determining, according to the periodically detected access counts of user data sets, a plurality of user data sets whose access counts meet a preset condition in the cloud storagePP193761US -35-resource pool as first user data sets (Ozzie: ¶ 0042 – the predetermined frequency threshold may be the number of times that the data file is accessed in a given time period (e.g., a preset number of times per day, per week, per month, etc.)).

As per claim 3, the modified teaching of Peake teaches the method for improving data storage security according to claim 1, wherein determining a first user data set whose access count in the cloud storage resource pool meets a preset condition comprises: sorting user data sets in the cloud storage resource pool in a descending order of access counts to obtain top L user data sets, and determining the top L user data sets as first user data sets, wherein L is an integer greater than 0; or extracting, from the cloud storage resource pool, user data sets whose access counts are greater than or equal to a preset access count threshold as first user data sets (Peake: ¶ 0049 – teaches the computing device 12 or 16 stores a first set of encoded data slices (EDS 1_1-EDS 7 1) to the expanded set of storage units (e.g., SU #1-#7 36), stores a second set of encoded data slices (EDS 1_2-EDS 7 2) to the expanded set of storage units (e.g., SU #1-#7 36), up to storing an nth set of encoded data slices (EDS l_Y-EDS 7 Y) to the expanded set of storage units (e.g., SU #1-#7 36); while ¶ 0050 – teaches the computing device determines whether a frequency of access to a set of encoded data slices exceeds a frequently accessed threshold).

As per claim 4, the modified teaching of Peake teaches the method for improving data storage security according to claim 1, wherein obtaining a second security level according to attribute information of the cloud storage resource pool comprises: for a first security level of N+M and an increment for security step of i, determining the second security level as N+(M+i), wherein, N is the number of nodes for a user data set in the cloud storage resource pool, and M and M+i are maximum numbers of abnormal nodes in the nodes for the user data set in the cloud storage resource pool when the user data set can be read, wherein M, N, and i are integers greater than 0, and M+i is less than or equal to N (Peake: Fig. 12, ¶ 0049 to ¶ 0051 – teaches N number of nodes for a user data set in the cloud storage as SU#1 to SU#5 and the computing devices determines an access amount indicative of a degree in which the frequency of access exceeds the frequently accessed threshold the computing device generates a number of additional encoded data slices for the set based on the access amount (add M = SU#6 and SU#7 of additional nodes based on Fig. 12)).

As per claim 5, the modified teaching of Peake teaches the method for improving data storage security according to claim 1, wherein, before detecting access counts of user data sets in a cloud storage resource pool, the method further comprises: allocating a storage space for the cloud storage resource pool according to the attribute information of the cloud storage resource pool; andPP193761US -36-encoding user data sets in the cloud storage resource pool with the erasure coding algorithm of the first security level (Ozzie: Figure 4 – receiving a storage request for data file while select nodes for storing erasure coding fragments and perform erasure coding on the data file and store erasure coded fragments in the selected nodes).

As per claim 6, the claim resembles claim 1 and is rejected under the same rationale.



As per claim 8, the claim resembles claim 3 and is rejected under the same rationale.

As per claim 9, the claim resembles claim 4 and is rejected under the same rationale.

As per claim 10, the claim resembles claim 5 and is rejected under the same rationale.

As per claim 11, the claim resembles claim 1 and is rejected under the same rationale wherein Peake teaches a processor and a memory (Peake: ¶ 0061 – processor and memory).

As per claim 12, the claim resembles claim 3 and is rejected under the same rationale.

As per claim 13, the claim resembles claim 4 and is rejected under the same rationale.

As per claim 14, the claim resembles claim 1 and is rejected under the same rationale wherein Peake teaches a non-transitory machine readable storage medium having a computer program stored therein (Peake: ¶ 0068 – a computer readable memory).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-398080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SM A RAHMAN/Primary Examiner, Art Unit 2458